            Case 1:21-cr-00159-ABJ Document 21 Filed 03/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                   :
                                           :
       v.                                  :
                                           :
CLEVELAND GROVER                           :       Criminal No. 1:21-CR-159-ABJ
MEREDITH, JR.                              :
                                           :
                                           :
                     Defendant.            :

                      UNITED STATES OF AMERICA’S MOTION
                      TO REQUEST UNREDACTED TRANSCRIPT

       The United States of America hereby moves this Court for a copy of the unredacted

transcript in the above case for the detention hearing held on January 14, 2021 (ECF 14) before

United States Magistrate Judge G. Michael Harvey to be provided to the Government.



                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney
                                           DC Bar No. 415793


                                    By:    /s/ Anthony L. Franks
                                           ANTHONY L. FRANKS
                                           Missouri Bar No. 50217MO
                                           Assistant United States Attorney
                                           Detailee – Federal Major Crimes
                                           United States Attorney’s Office
                                           for the District of Columbia
                                           Telephone No . (314) 539-3995
                                           anthony.franks@usdoj.gov
         Case 1:21-cr-00159-ABJ Document 21 Filed 03/19/21 Page 2 of 2




                               CERTIFICATE OF SERVICE


       On this 19th day of March 2021, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.

                                               /s/ Anthony L. Franks
                                               ANTHONY L. FRANKS
                                               Missouri Bar No. 50217MO
                                                Assistant United States Attorney
                                               Detailee – Federal Major Crimes
                                               United States Attorney’s Office
                                               for the District of Columbia
                                               Telephone No. (314) 539-3995
                                                anthony.franks@usdoj.gov




                                               2
